Citation Nr: 1601370	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bipartite patella of the left knee; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left knee osteoarthritis; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis of the right shoulder; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 6, 1969 to October 5, 1971, May 1, 1982 to May 15, 1982, from August 2, 1985 to November 3, 1985, from May 13, 1990 to June 12, 1990, and May 1, 1992 to May 9, 1992.  The Veteran also has additional reserve duty service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah by a special processing unit.  The matters were subsequently transferred to the RO in San Diego, California.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bipartite patella of the left knee, osteoarthritis of the left knee and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied entitlement to service connection for a left knee disability due to no evidence of residuals of a left knee disability.  The Veteran did not appeal.  

2.  In a January 1995 rating decision, the RO denied entitlement to service connection for generalized arthritis of multiple joints.  The Veteran did not appeal.  

3.  In a March 1996 rating decision, the RO denied entitlement to service connection for arthritis of multiple joints, to include a left knee and right shoulder disability.  The Veteran did not appeal the denial regarding the left knee disability.  

4.  In an August 1997 Board decision, the Board denied entitlement to service connection for a right shoulder disability due to lack of evidence of a nexus to service.  The Veteran did not appeal.  

5.  In an October 2004 rating decision, the RO denied the claims to reopen the claims for service connection for a left knee and right shoulder disability because the Veteran did not submit new and material evidence.  The Veteran did not appeal.  

6.  The evidence received since the October 2004 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims of service connection for a left knee and right shoulder disability.  


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the October 2004 rating decision is new and material and the claims for service connection for a left knee and right shoulder disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the claims to reopen, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a left knee and right shoulder disability.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claims for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

The Veteran has an extensive history of claims to reopen.  In October 1971, the Veteran filed a claim for service connection for, amongst other things, a left knee and a left shoulder disability.  A November 1971 rating decision denied the claim for a left knee disability for lack of a current disability shown on last examination.  The Veteran did not appeal.  

In December 1993, the Veteran filed a claim for osteoarthritis in his shoulder, spine and knees.  In a January 1995 rating decision, the RO denied service connection for osteoarthritis of multiple joints due to lack of evidence of showing the arthritis was related to service.  The Veteran did not appeal.  

In a March 1996 rating decision, the RO again denied the claim for service connection for osteoarthritis of multiple joints, to include the right shoulder, both knee and spine.  The Veteran perfected his appeal in October 1996, but limited it to the claim for service connection for a right shoulder disability.  In particular, the Veteran claimed that his right shoulder disability was related to the surgery he had on his left shoulder in service.  In August 1997, the Board denied the Veteran's claim for a left shoulder disability.  The Board found that the evidence did not show that the Veteran's right shoulder disability was incurred or aggravated by service or manifested within a year after service.  The Veteran was notified of his appellate rights, but did not appeal.

In December 2003, the Veteran filed a claim for service connection for a bilateral shoulder disability and a bilateral knee disability.  In an October 2004 rating decision, the RO granted service connection for a right knee disability and continued the denials for a left knee and right shoulder disability.  The Veteran was notified of his appellate rights, but did not appeal.

Most recently, in July 2011, the Veteran filed a claim to reopen his claims for service connection for a left knee and right shoulder disability.  In an October 2011 rating decision, the RO denied the claims to reopen due to the lack of submission of new and material evidence.  In November 2011, the Veteran filed a Notice of Disagreement with the denial.  In August 2013, the Veteran submitted a letter from Dr. A.S. who states that he has treated the Veteran for severe degenerative arthritis of the shoulder, knees, spine and ankle since 1990.  Dr. A.S. opined that the Veteran's arthritis "was clearly aggravated by trauma related to his military duties."

As the August 2014 letter from Dr. A.S. was not previously submitted to agency decisionmakers, it must be considered new evidence.  The Board further finds that the evidence is not only new, but also material.  The August 2003 letter tends to show a nexus between the Veteran's disability and service, which was the basis for the previous denial.  It is also material because it raises a reasonable possibility of substantiating the claim when considered with the old evidence.  See Shade.  In that regard, although Dr. A.S. opined that there was a nexus, he did not provide a rationale for his opinion.  His opinion combined with the old evidence triggers the VA's duty to obtain a medical opinion.  

Accordingly, the Veteran's claims for service connection for a left knee and right shoulder disability are reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for bipartite patella of the left knee, having been received, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for left knee osteoarthritis, having been received, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for osteoarthritis of the right shoulder, having been received, the claim to reopen is granted.  


REMAND

First, the Veteran was afforded a VA examination in February 2014 in regard to his left knee disability, to include bipartite patella of the left knee and osteoarthritis of the left knee.  The examiner opined, amongst other things, that the Veteran "has severe left varus alignment which is likely congenital in nature and [the] likely [cause] of his current left knee pathology."  

The Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations. VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2015).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

In the above context, VAOPGCPREC 82-90 initially points out that the terms "disease" and "defect" do in fact share many common elements and, as such, are often used interchangeably within the medical community.  However, the opinion went further in its inquiry to parse out the distinctions in the definitions of those terms for the purposes of VA disability claims adjudication.  According to the opinion, a "disease" may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  In turn, a "defect" is defined as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).

Defects of congenital, development, or familial (hereditary in) origin are normally static conditions which are incapable of improvement or deterioration.  Id.  A disease, on the other hand, even one which is congenital, development, or familial (hereditary in) origin, is usually capable of improvement or deterioration.  Id.  As such, the terms "defect" and "disease" have very specific meanings within the context of VA disability claims adjudication, with the former denoting a nature of being static and the latter denoting a nature of change.

Accordingly, VAOPGCPREC 82-90 and VAOPGCPREC 67-90 make clear that the term "disease" in 38 U.S.C.A. §§ 1110 and 1311, and the term "defect" in 38 C.F.R. § 3.303(c) must be interpreted as being mutually exclusive.  In this function, when considering a condition of congenital, development, or familial (hereditary in) origin, close attention must be paid to whether the condition is properly classified as a "disease process" or is simply a "defect or abnormality."

In this case, the medical evidence of record does not clearly identify whether the Veteran's left knee bipartite patella, is a congenital "disease process," or is simply a congenital "defect or abnormality" within the definition of those terms as set forth above.  For this reason, the Board finds that a clarification opinion, which takes into consideration the aforementioned distinction between a congenital "disease process" and a congenital "defect or abnormality," is necessary in order to make decision in this case.

Second, at the February 2014 VA examination, the examiner opined that the Veteran's left knee osteoarthritis was less likely than not incurred in or caused by service.  The examiner reasoned,

The service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of veteran's left knee, such as fracture, internal derangement, or dislocation.  In the absence of such findings a post-traumatic or chronic inflammatory process is less likely than not.  Moreover, nor does the service record document repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process.
However, the examiner's opinion did not address potentially favorable evidence.  Specifically, a February 2002 treatment record indicates that the Veteran was placed on a P3 profile due to, amongst other medical issues, left knee internal derangement, moderately severe.  Internal derangement is listed as one of the qualifying conditions listed in the February 2014 examiner's opinion.  Therefore, the Board finds that a remand is necessary to obtain an opinion which addresses whether the internal derangement noted in February 2002 is relevant to the Veteran's current osteoarthritis.  

Third, having reopened the right shoulder disability under Shade, the Board finds that the Veteran is entitled to a VA examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's right shoulder disability is related to his active service or his service-connected disability.  

The Veteran has submitted evidence that he has a current right shoulder disability.  Although there is no evidence that the Veteran injured his right shoulder during service, there is evidence that his right shoulder degenerative arthritis might be related to his service-connected left shoulder disability.  See Allen v. Brown, 7 Vet. App. 439 (1995)(secondary service connection available where a Veteran's non-service-connected is aggravated by his service-connected disability).  In that regard, in an August 1996 correspondence, the Veteran stated that "8% of non-operated shoulders developed arthritis from the repair of the operated shoulder."  There is evidence that the Veteran had surgery on his service-connected left shoulder.  Further, in an August 2013 correspondence, Dr. A.S. opined that the Veteran's degenerative arthritis of the shoulders was clearly aggravated by trauma related to his military duties.  However, Dr. A.S. did not provide any rationale for his opinion.  Therefore, the Board finds that there is some indication that the Veteran's right shoulder disability may be related to service, directly or secondarily, and remands for a VA examination. 
Fourth, as mentioned above, there is evidence that the Veteran's right shoulder disability may be related to his left shoulder disability.  The Veteran has not been provided notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how to substantiate a claim for service connection as secondary to a service-connected disability.

2.  Obtain an addendum opinion from the February 2014 examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled.  

For the purposes of this examination, "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration. VAOPGCPREC 67-90 (1990).  A "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration.  Id.  As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change.

The examiner is requested to offer an opinion as to the following:
(a)  Is the Veteran's left knee bipartite patella or left varus alignment congenital, developmental, familial, or hereditary in origin?  If the answer is "Yes," is the Veteran's left knee bipartite patella or left varus alignment a "disease process," or is it simply a "defect or abnormality?"  The examiner is to consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

(b)  If the proper classification of the Veteran's bipartite patella or left varus alignment, is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to a December 1969 injury while carrying someone, see Veteran's December 2003 statement, or a 1980 injury, see Veteran's statement, result in any other condition of the left knee?  If the answer to this question is "Yes," please specify the diagnosis of the resultant condition.

(c)  If the proper classification of the Veteran's bipartite patella or left varus alignment is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

(i) Did the Veteran's bipartite patella or left varus alignment, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service? 

(ii) If the answer to question (i) is "Yes," was the Veterans bipartite patella or left varus alignment clearly and unmistakably NOT aggravated (permanently worsened) by service, based on the December 1969 or 1980 injury during service?  If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such permanent worsening of this condition is due to its natural progress?

(iii) If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Was the Veteran's bipartite patella or left varus alignment caused by, or is it the result of, the Veteran's December 1969 or 1980 injury to the left knee?

The examiner's attention is directed to the February 2014 VA examination report which stated,"[V]eteran has severe left varus alignment which is likely congenital in nature and [the] likely [cause] of his current left knee pathology."

(d)  In regard to the Veteran's separate diagnosis of osteoarthritis of the left knee, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's osteoarthritis of the left knee began in or is related to active service.

The examiner's attention is directed to, but no limited to, the following:

i.  A September 1970 service treatment record indicates that the Veteran injured his left knee.  

ii.  A February 2002 service treatment record indicates that the Veteran was placed on a P3 profile due to, amongst other medical issues, left knee internal derangement, moderately severe.  
iii.  The February 2014 examination report which states, "The service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of veteran's left knee, such as fracture, internal derangement, or dislocation.  In the absence of such findings a post-traumatic or chronic inflammatory process is less likely than not.  Moreover, nor does the service record document repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process."

A complete explanation for all opinions is requested.  

3.  Schedule the Veteran for a VA examination in regard to his claim for a right shoulder disability.  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinions.  The examiner is asked to offer opinions as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right shoulder disability began in or are related to active service.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not that the Veteran's right shoulder disability was caused by his service-connected left shoulder disability.  Please provide a complete explanation for the opinion.

(c)  Whether it is at least as likely as not that the Veteran's right shoulder disability is aggravated (i.e., worsened) beyond the natural progress by his service-connected left shoulder disability.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's right shoulder disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left shoulder disability.

The examiner's attention is directed to the Veteran's August 1996 correspondence, where he stated that "8% of non-operated shoulders developed arthritis from the repair of the operated shoulder."  There is evidence that the Veteran had surgery on his service-connected left shoulder disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to offer an opinion without resorting to speculation, it is essential that he or she provide an explanation for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  For example, if it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition or the actual cause cannot be selected from multiple potential causes, provide a complete explanation for that determination.   
4.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  Then, readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


